EXHIBIT 10.1

FIRST AMENDMENT TO THE SECOND REVISED

AND RESTATED MANAGEMENT AGREEMENT

THIS FIRST AMENDMENT TO THE SECOND REVISED AND RESTATED MANAGEMENT AGREEMENT
(this “Amendment”), is made and entered into on the 28th day of August, 2007,
between Cherokee Inc., a Delaware corporation (the “Company”), and The Newstar
Group, a California corporation d/b/a The Wilstar Group (“Wilstar”; the Company
and Wilstar are referred to herein each individually as a “Party,” and
collectively as the “Parties”), with reference to the following facts:

WHEREAS, the Parties entered into the Second Revised and Restated Management
Agreement dated as of November 29, 1999, which superseded the Revised and
Restated Management Agreement dated May 4, 1995, as amended April 26, 1996 and
July 21, 1997 (hereinafter referred to as the “Agreement”); and

WHEREAS, the Parties desire to amend the Agreement as set forth herein.

NOW THEREFORE, in consideration of the foregoing recitals and the mutual
representations, warranties, covenants and promises contained herein, the
adequacy and sufficiency of which are hereby acknowledged, the Parties agree as
follows:

1.             Amendment.  The Agreement is hereby amended as follows:

1.1           The following is added to the end of Section 1.2 of the Agreement:

“Notwithstanding, anything to the contrary set forth above, for the purposes of
determining whether or not the Term shall be extended for an Additional Year,
Pre-Tax Earnings shall be calculated in accordance with the following:  (a) all
extraordinary revenues and related deal expenses resulting from the sale of any
license agreement by the Company, or any other similar transaction during the
applicable fiscal year shall be excluded (any license that is the subject of
such a transaction shall be referred to herein each individually as a “Sold
License” and collectively as, the “Sold Licenses”); (b) all historical royalties
from Sold Licenses shall be excluded from all periods; and (c) in the event of
an acquisition of a brand or license with an existing royalty stream, which has
been approved by the Company’s Board of Directors (each an “Acquired License”
and collectively, the “Acquired Licenses”), royalties from the Acquired Licenses
shall be included for all periods.

In the event that the Company’s Pre-Tax earnings fail to meet the thresholds
necessary to extend the Agreement for an Additional Year in any fiscal year (the
“Extension Threshold”), then no Additional Year shall be added to further extend
the Term of the Agreement at the end of such fiscal year and, thereafter, the
Term of the Agreement shall expire two-years from the date of such failure;


--------------------------------------------------------------------------------


provided, however, that so long as the Agreement remains in effect, the Term
shall continue to automatically extend for an Additional Year in any subsequent
fiscal year in which the Company meets the Extension Threshold, but in no event
shall the Term be extended by more than one year for each fiscal year in which
the Company meets the Extension Threshold.  By way of example, if the Company
fails to meet the Extension Threshold in its 2008 fiscal year, the Term of the
Agreement shall thereafter be scheduled to expire at the end of the Company’s
2010 fiscal year, but if the Company meets the Extension Threshold in its 2009
fiscal year, the Term of the Agreement would be automatically extended by an
Additional Year to the end of the Company’s 2011 fiscal year.  If the Company
then fails to meet the Extension Threshold in its 2010 fiscal year, the
Agreement would be scheduled to terminate at the end of the Company’s 2011
fiscal year, but could be extended to the end of the Company’s 2012 fiscal year
if the Company meets the Extension Threshold in its 2011 fiscal year.”

1.2           The following is added to the end of Section 10.2 of the
Agreement:

“Notwithstanding the foregoing, the $4.644 million that is payable to Wilstar as
part of the Annual Performance Bonus for the fiscal year ended February 3, 2007
(“Fiscal 2007”) as a result of the inclusion of both the (i) extraordinary
revenues from the termination of the Finders Agreement between the Company and
Mossimo, Inc. dated as of March 2000, and (ii) the royalty revenues received
from Mossimo during Fiscal 2007, shall be excluded from any compensation
calculation under this Section 10.2 based on the results from Fiscal 2007.

2.             Stockholder Approval.  This Amendment and the obligations of the
Parties hereunder are contingent upon the approval of this Amendment by the
Company’s stockholders.  In the event that the Company’s stockholders fail to
approve this Amendment, this Amendment shall be null and void.  The Company will
seek approval of this Amendment at its annual stockholders meeting for Fiscal
2007 scheduled to be held on June 12, 2007 and include a proposal regarding the
approval of this Amendment in its proxy materials for such meeting.

3.             No Other Amendment.  Except as specifically amended by this
Amendment, the Agreement shall continue in full force and effect.  In the event
of any conflict between the terms of this Amendment and the Agreement, the terms
of this Amendment shall govern and control.

4.             Governing Law.  The construction, validity and enforceability of
this Amendment shall be governed by the laws of the State of California, without
regard to its conflicts of laws principles.

5.             Counterparts.  This Amendment may be executed in separate
counterparts, each of which so executed and delivered shall constitute an
original but all such counterparts

2


--------------------------------------------------------------------------------


shall together constitute one and the same instrument and any one of which may
be used to evidence this Amendment.

6.             Severability.  All provisions of this Amendment are severable and
any provision which may be prohibited by law shall be ineffective to the extent
of such prohibition without invalidating the remaining provisions of this
Amendment and the parties hereto agree to cooperate to provide a legal
substitute for any provision which is prohibited by law.

7.             Entire Agreement; Modifications and Amendments.  This Amendment,
together with the Agreement, constitutes the entire agreement between the
Parties concerning the subject matter hereof and supersedes all prior agreements
and understandings both oral and written, between the Parties with respect to
the subject matter hereof.  No provision of this Amendment may be amended or
waived unless such amendment or waiver is agreed to in writing, signed by the
Parties to this Amendment.

IN WITNESS WHEREOF, each of the Parties has executed this Amendment on the date
first written above.

THE WILSTAR GROUP

 

 

CHEROKEE INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Robert Margolis

 

By:

/s/ Russell J. Riopelle

 

Name:

Robert Margolis

 

Name:

Russell J. Riopelle

Title:

Chief Executive Officer

 

Title:

Chief Financial Officer

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO

THE SECOND REVISED AND RESTATED MANAGEMENT AGREEMENT]

3


--------------------------------------------------------------------------------